TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 31, 2017



                                      NO. 03-16-00840-CV


         Physician Assistant Board and Margaret K. Bentley, in her Individual and
                              Official Capacities, Appellants

                                                  v.

                                      Jose A. Perez, Appellee




         APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND GOODWIN
                 AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the final order and judgment signed by the trial court on

November 16, 2016. Having reviewed the record and the parties’ arguments, the Court holds

that there was no reversible error in the trial court’s final order and judgment to the extent that it

denied appellants’ motion to declare Perez a vexatious litigant. Therefore, the Court affirms the

trial court’s final order and judgment. The appellants shall pay all costs relating to this appeal,

both in this Court and in the court below.